CLD-287                                                          NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                      No. 10-2264
                                      ___________

                               SHAWN MARTIN FINCH,
                                         Appellant

                                             v.

                           CAMBRIA COUNTY PRISON
                      ____________________________________

                     On Appeal from the United States District Court
                        for the Western District of Pennsylvania
                              (D.C. Civil No. 09-cv-00330)
                       District Judge: Honorable Kim R. Gibson
                      ____________________________________

                  Submitted by the Clerk for Possible Summary Action
                   Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                                  September 10, 2010

             Before: BARRY, FISHER and GREENAWAY, Circuit Judges.

                                 (Filed: October 6, 2010)
                                        _________

                                        OPINION
                                        _________

PER CURIAM

       Appellant Shawn Martin Finch, proceeding pro se, appeals from the District

Court’s dismissal of his civil action. For the reasons that follow, we will summarily

affirm the judgment of the District Court.
       Finch initiated the underlying action in the United States District Court for the

Western District of Pennsylvania on December 29, 2009, by filing a motion for leave to

proceed in forma pauperis (“IFP”). Attached to the motion was a one-page proposed

complaint naming Cambria County Prison as the defendant, and “federal question, 28

U.S.C. Section1331” as the source of jurisdiction. The complaint alleged only that a

prison guard gave the coroner the wrong identification card to proceed with an autopsy.

Based on this, Finch claimed that he suffered defamation, anxiety, mental anguish,

traumatic stress, and various physical and psychological ailments.

       The Court concluded that there was no basis for it to assert subject matter

jurisdiction from the face of the complaint and, therefore, issued an order dismissing the

action for lack of jurisdiction and denying the motion to proceed IFP as moot. Finch then

filed a more thorough IFP application and added facts to his proposed complaint. His

filing was docketed as a “motion for reconsideration.” According to his revised

complaint, on September 22, 2006, while he was incarcerated at Cambria County Prison,

the inmate in the cell next to his committed suicide. Finch alleged that the coroner

mistakenly conducted the autopsy and issued the death certificate under Finch’s name.

Finch claimed that this violated his rights under the Eighth, Fourteenth, and Fifteenth

Amendments and constituted unconstitutional discrimination.

       While his “motion for reconsideration” was pending, Finch filed a notice of appeal

in this Court. The District Court subsequently granted Finch’s motion, vacated its order



                                             2
dismissing the action, granted his motion to proceed IFP, and referred the matter to the

Magistrate Judge for further proceedings. The Magistrate Judge held that the prison itself

could not be held liable under a theory of respondeat superior, that Finch failed to state a

claim upon which relief could be granted, and that even if he could, his claim would

likely be time-barred. The District Court adopted the Report & Recommendation as the

opinion of the Court and dismissed the complaint for failure to state a claim.

       Because this appeal presents no substantial question, we will summarily affirm the

judgment of the District Court. See 3d Cir. LAR 27.4; I.O.P. 10.6. After granting a

litigant leave to proceed IFP, the District Court is required to dismiss his complaint if it

fails to state a claim on which relief may be granted. See 28 U.S.C. § 1915(e)(2)(B)(ii).

For the reasons given by the District Court, we agree that Finch’s complaint failed to

allege any actionable violation of his constitutional rights and that any amendment would

be futile. See Alston v. Parker, 363 F.3d 229, 235 (3d Cir. 2004). Based on the

foregoing, we conclude that this appeal presents no substantial question and, therefore,

will summarily affirm. See 3d Cir. LAR 27.4; I.O.P. 10.6. Finch’s motion to proceed

IFP on appeal is granted.




                                              3